Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the product claims 1-14 in the reply filed on 1/12/2021 is acknowledged.  The traversal is on the ground(s) that the amended method claim 15 encompasses "different bonding processes".  This is not found persuasive because the balloon catheter as claimed could be made by a different process such as using an adhesive or a form-fit connection which are considered to be different in scope from securing by bonding, welding or clamping.
In addition, claim 15 is being treated as an independent claim as it is drawn to a method of producing a balloon catheter where claim 1 is drawn to a product (a balloon catheter). As such, there is a serious search and/or examination burden due to the different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/12/2021.
Information Disclosure Statement
The information disclosure statement filed 6/7/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the reference US 6503233 does not seem .  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 3 objected to because of the following informalities:  Line 2, "the metallic tube on has" should read "the metallic tube has".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the concave hollow" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the claim is interpreted as being dependent on claim 3. 
Claim 10 recites the limitation "the through- opening" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the claim is interpreted as being dependent on claim 9. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grovender (US Patent Pub. 20100217234).
Regarding Claim 1, Grovender teaches a balloon catheter (10; Grovender teaches various embodiments of a catheter, which includes balloon catheters) comprising an outer shaft (70) which surrounds a shaft lumen (76), the outer shaft having a proximal outer shaft portion connected to a distal outer shaft portion (see Mod Fig 5.1; proximal and distal portions labeled), an inner shaft (72) in a distal portion of the shaft lumen, a guide wire lumen (74) in the inner shaft for receiving a guide wire, an opening (See Mod Fig 5.1) at a proximal end portion of the inner shaft via which the guide wire can be guided out from the outer shaft, a metallic tube (30; See [0054] teaching that 30 may be metallic) in the shaft lumen (76), via which the distal portion of the shaft lumen (where 22 is pointing) communicates with a proximal portion of the shaft lumen (lumen 76 around the area where 5B is located; Where proximal portion is labeled in Mod fig 5.1) surrounded by the proximal outer shaft portion, wherein the proximal end portion of the inner shaft is engaged with the metallic tube (see Mod Fig 5.1), further comprising a separate, elongate and metallic stiffening element (105; see [0091]) in the shaft lumen, wherein the stiffening element is connected to the metallic tube and protrudes from the metallic tube into the distal portion of the shaft lumen and into the proximal portion of the shaft lumen to stiffen portions of the outer shaft (see Mod Fig 5.1).

    PNG
    media_image1.png
    466
    776
    media_image1.png
    Greyscale

Modified Figure 5.1
Regarding Claim 2, Grovender teaches (Mod Fig 2) the balloon catheter wherein the metallic tube has a proximal end portion (32), a distal end portion (34) and a wall, which surrounds a lumen of the metallic tube (46).

    PNG
    media_image2.png
    556
    660
    media_image2.png
    Greyscale

Modified Figure 2
Regarding Claim 3, Grovender teaches the balloon catheter wherein the distal end portion of the metallic tube on has a concave hollow on an outer side of the wall, and at least part of the proximal end portion of the inner shaft (72) engages the concave hollow (See Mod Fig 5.2; the inner shaft 72 is engaged in the concave hollow).

    PNG
    media_image3.png
    452
    776
    media_image3.png
    Greyscale

Modified Figure 5.2
Regarding Claim 4, Grovender teaches the balloon catheter wherein the concave hollow comprises a reshaped portion of the metallic tube (See [0064] which teaches that the crescent shaped portion may be molded or otherwise formed. The crescent shaped portion is interpreted as the concave hollow and molding is being interpreted as reshaping).
Regarding Claim 5, Grovender teaches (Mod Fig 2) the balloon catheter wherein the metallic tube is curved such that the distal end portion of the metallic tube extends offset relative to the proximal end portion of the metallic tube (the distal portion 34 is interpreted as offset from the proximal portion of the tube 32).
Regarding Claim 6, Grovender teaches the balloon catheter wherein the stiffening element (105) extends through the lumen of the metallic tube and is securely clamped in the 
The limitation of “is connected to the metallic tube via a welded connection” in line 3 of claim 6 is considered to be a product-by-process limitation.  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.  
Regarding Claim 8, Grovender teaches (Mod Fig 5.2) the balloon catheter wherein the proximal end portion of the inner shaft is engaged with the metallic tube (30) such that the proximal end portion of the inner shaft protrudes into the distal end portion of the metallic tube and extends in the lumen of the metallic tube (46) through the distal end portion of the metallic tube (In Mod Fig 5.2 we can see that the proximal end portion of the inner shaft is in the concave hollow of metallic tube 30, so it is interpreted that the two components are engaged.).
Regarding Claim 9, Grovender teaches the balloon catheter wherein the wall of the metallic tube (See Mod Fig 2), in a connection portion of the metallic tube that connects the proximal end portion of the metallic tube (32) to the distal end portion of the metallic tube (34), has a through- opening (See mod Fig 2) through which part of the proximal end portion of the inner shaft is guided out from the lumen of the metallic tube (Mod Fig 2 shows the metallic tube, Mod Fig 5.2 shows how inner shaft 72 is guided out from the lumen of the metallic tube 46).
Regarding Claim 10, Grovender teaches (Mod Fig 2) the balloon catheter wherein the through- opening extends along a direction running normal to a longitudinal axis of the outer shaft (Mod Fig 2 shows the metallic tube, in Fig 5 we can see that the outer shaft 70 surrounds the distal portion of the metallic tube. The through – opening is interpreted as being normal to a longitudinal axis X at the distal end).

Regarding Claim 13, Grovender teaches the balloon catheter wherein the distal outer shaft portion (See Mod Fig 5.1) has a hose (90)  that is connected to the metallic tube (30; See [0088]) and/or to a flexible hose element of the proximal outer shaft portion, and the stiffening element (105) extends with a distal end portion into a portion of the shaft lumen (76; See [0091]) surrounded by the flexible hose ([0083] discusses the materials that may be used to make sleeve 90. These materials are interpreted to be flexible).
Regarding Claim 14, Grovender teaches (Fig 5) the balloon catheter wherein the opening is arranged on an outer side of the outer shaft laterally of the metallic tube (Opening where reference number 26 is pointing is on the outer side of the outer shaft 70).

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, Grovender teaches a balloon catheter wherein the stiffening element (105) is clamped in the lumen of the metallic tube (See [0091]; Grovender teaches that the wire 105 is secured by welding or adhesively bonding the wire to a tubular member. It is interpreted that this method of securing results in the 105 being securely clamped in metallic tube lumen 
Regarding Claim 12, Grovender teaches the balloon catheter wherein the proximal outer shaft portion (Mod Fig 5.1) is connected to the metallic tube (30) and/or to a flexible hose of the distal outer shaft portion via a flexible hose element (90; sleeve 90 connects the outer shaft 70 to the metallic tube 30. Reference number 54 is part of metallic tube 30. Additionally [0083] discusses the materials that may be used to make sleeve 90. These materials are interpreted to be flexible) of the proximal outer shaft portion, and the stiffening element (105) extends with a proximal end portion into a portion of the shaft lumen. Grovender however does not teach a proximal outer shaft portion that has a second metallic tube; Grovender’s proximal outer shaft portion is made from polymer materials [0077].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oepen (US Patent Pub. 20070021771) teaches a catheter having a plurality of stiffening members which may be of varying configurations or lengths. Additionally, Oepen teaches an alternative method of securing the tubular members together by using a jaw press. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783